DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 3, 7, 9, 18 are amended and filed on 2/2/2021.
Claims 5-6, 11-17 are canceled and claims 19-25 are newly added.
The amendment overcomes the 112 rejection in the action mailed on 11/16/2020.
Allowable Subject Matter
Claims 1-4, 7-10, 18-25 are allowed.
As to claim 1, a multi-lumen sensing system comprising medical tubing including a plurality of lumens and at least one secondary passageway; a sensing receptacle defining a passage in which a lengthwise portion of the medical tubing is received; and wherein the at least one secondary passageway contains a plurality of transmitting elements each transmitting a respective ultrasonic signal across a corresponding one of the plurality of lumens, and the sensing receptacle includes a plurality of receiving elements respectively corresponding to the plurality of transmitting elements, each of the plurality of receiving elements being arranged to receive the respective ultrasonic signal from a corresponding one of the plurality of transmitting elements after the ultrasonic signal has passed through the corresponding one of the plurality of lumens in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Wilson et al. (US. 20140249453A1) (“Wilson”) is the closest prior art of record. Even though Wilson discloses, a multi-lumen sensing system (Fig. 2, and the core is in 
As to claim 19, a multi-lumen sensing system comprising medical tubing including a plurality of lumens and at least one secondary passageway; a sensing receptacle defining a passage in which a lengthwise portion of the medical tubing is received; and wherein the sensing receptacle includes a plurality of transmitting elements each transmitting a respective ultrasonic signal across a corresponding one of the plurality of lumens, and a plurality of receiving elements respectively corresponding to the plurality of transmitting elements, each of the plurality of receiving elements being arranged to receive the respective ultrasonic signal from a corresponding one of the plurality of transmitting elements after the ultrasonic signal has passed through the corresponding one of the plurality of lumens in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Wilson et al. (US. 20140249453A1) (“Wilson”) is the closest prior art of record. Even though Wilson discloses, a multi-lumen sensing system (Fig. 2, and the core is in 
As to claim 23, a multi-lumen sensing system comprising medical tubing including a plurality of lumens and at least one secondary passageway; a sensing receptacle defining a passage in which a lengthwise portion of the medical tubing is received; and wherein the sensing receptacle includes a plurality of transmitting and receiving elements each transmitting a respective ultrasonic signal across a corresponding one of the plurality of lumens, and receiving elements respectively corresponding to the plurality of transmitting elements and receiving the respective ultrasonic signal after reflection of the respective ultrasonic signal at an interface of the at least one secondary passageway in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Wilson et al. (US. 20140249453A1) (“Wilson”) is the closest prior art of record. Even though Wilson discloses, a multi-lumen sensing system (Fig. 2, and the core is in Fig. 7a) comprising medical tubing (12) including a plurality of lumens (30s) and at least one secondary passageway (core is located in 51 Fig. 2); a sensing receptacle (passage of 40) defining a passage (right of 108 and left 108) in which a lengthwise portion of the medical tubing is received (Fig. 3); and wherein the at least one secondary passageway contains a plurality of transmitting elements (40, ¶0079), but it fails to disclose that the sensing receptacle includes a plurality of transmitting and receiving elements each transmitting a respective ultrasonic signal across a corresponding one of the plurality of lumens, and receiving elements respectively corresponding to the plurality of transmitting elements and receiving the respective ultrasonic signal after reflection of the respective ultrasonic signal at an interface of the at least one secondary passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 2/2/2021, with respect to 103 have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783